 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 RYAN OUSDALE,                                            Case No.: 2:17-cv-02749-APG-NJK

 4          Plaintiff                                      Order Granting in Part Motion for
                                                                   Reconsideration
 5 v.
                                                                        [ECF No. 73]
 6 TARGET CORPORATION,

 7          Defendant

 8         Defendant Target Corporation moves for reconsideration of my order granting spoliation

 9 sanctions in the form of an adverse inference instruction against Target. Target failed to respond

10 to plaintiff Ryan Ousdale’s motion for sanctions. Target contends that it did not believe it had to

11 respond until after I decided whether to grant Ousdale’s motion to seal the sanctions motion.

12         Target’s position that it need not respond to a motion until the court rules on a related

13 motion to seal has no foundation in either the Federal Rules of Civil Procedure or the Local

14 Rules. Nevertheless, there is a strong policy in favor of resolving cases on the merits, rather than

15 on procedural missteps. See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986) (noting the

16 “strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the

17 merits”). Consequently, I grant Target leave to file an opposition to the motion to sanctions.

18 However, I deny Target’s request that I vacate my prior decision at this time. I will revisit my

19 prior order once briefing is complete.

20         IT IS THEREFORE ORDERED that defendant Target Corporation’s motion for

21 reconsideration (ECF No. 73) is GRANTED in part.

22         IT IS FURTHER ORDERED that Target Corporation may file an opposition to plaintiff

23 Ryan Ousdale’s motion for sanctions on or before September 6, 2019.
 1        IT IS FURTHER ORDERED that plaintiff Ryan Ousdale may file a reply on or before

 2 September 13, 2019.

 3        DATED this 26th day of August, 2019.

 4

 5
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 2
